      Case 2:20-cv-00733-ROS Document 40 Filed 03/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Koyo N. Brown,                                    No. CV-20-0733-PHX-ROS
10                  Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          On January 25, 2021, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”) recommending Petitioner Koyo N. Brown’s petition for writ
17   of habeas corpus (Doc. 1) be dismissed with prejudice as procedurally defaulted without
18   excuse. Petitioner’s objections were due February 11, 2021. Petitioner did not file any
19   objections. The R&R will be adopted in full.
20          Accordingly,
21          IT IS ORDERED the Report and Recommendation (Doc. 39) is ADOPTED IN
22   FULL.
23          IT IS FURTHER ORDERED the Petition for Writ of Habeas Corpus (Doc. 1) is
24   DENIED and DISMISSED WITH PREJUDICE.
25          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
26   dismissal of the petition is justified by a plain procedural bar and jurists of reason would
27   not find the procedural ruling debatable.
28   …
     Case 2:20-cv-00733-ROS Document 40 Filed 03/19/21 Page 2 of 2



 1       IT IS FURTHER ORDERED the Clerk of Court shall close this matter.
 2       Dated this 19th day of March, 2021.
 3
 4
 5                                               Honorable Roslyn O. Silver
 6                                               Senior United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -2-
